Citation Nr: 1824357	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-36 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The appellant served on active duty in the Army from February 1972 to January 15, 1973, and from January 16, 1973 to November 1974.  His first DD Form 214 shows he was honorably discharged on January 15, 1973 for immediate reenlistment (albeit it appears to have been a conditional discharge).  His second DD Form 214 shows that he was dishonorably discharged in November 1974 due to being absent without official leave (AWOL) a total of 342 days.  See 38 U.S.C.A. § 101(2) and (18).

In December 2014, the appellant withdrew his request for a Board hearing.  Therefore, the request for a Board hearing is considered withdrawn, and this matter is ready for decision.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The appellant had no service in the Republic of Vietnam, and actual exposure to herbicides is not otherwise credibly shown and may not be presumed.

2.  The appellant is not shown to have any skin disability that is causally or etiologically related to any disease, injury, or incident during his period of active service from February 1972 to January 15, 1973.

3.  The appellant's active service from January 16, 1973 to November 1974 was characterized by the service department as dishonorable due to being AWOL for 342 days and serves as a bar to VA compensation relating to that period of service.

CONCLUSION OF LAW

The criteria for service connection for a skin disability are not met; service connection may not be presumed.  38 U.S.C.A. §§ 101(2) and (18), 1110, 1116, 5107(b) (2012); 38 C.F.R. §§3.12(c) and (d), 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

With regard to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

The Board finds that November 2011 and September 2012 notice letters satisfied the duty to notify provisions of the VCAA.  

The Board also concludes that VA's duty to assist has been satisfied.  The appellant's service treatment records, VA treatment records, and his private treatment records are all in the claims file.  The appellant has not identified any other records for VA to obtain.

The appellant has not identified any other specific shortcomings in fulfilling VA's duty to notify and assist.  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The appellant served on active duty in the Army from February 1972 to January 15, 1973, and from January 16, 1973 to November 1974.  His first DD Form 214 shows he was honorably discharged on January 15, 1973 for immediate reenlistment.  His second DD Form 214 shows that he was dishonorably discharged in November 1974 due to being AWOL a total of 342 days and as a result of a conviction by a general court martial for assault and other charges.  See 38 U.S.C. § 101(2) and (18).

As a preliminary matter, an unappealed September 2012 administrative decision shows the RO determined that the appellant was conditionally discharged (for immediate reenlistment) from his first period of service from February 1972 to January 15, 1973.  The RO further determined that the appellant's service from January 16, 1973 to November 1974 was dishonorable, and therefore served as a bar to VA compensation for that period.  See 38 C.F.R. § 3.12(a) (2017).

Generally, a conditional discharge followed by immediate reenlistment does not constitute a complete discharge for VA benefits purposes and, therefore, the entire length of service is viewed as one period of service.  See 38 U.S.C. § 101(18) (2012); 38 C.F.R. § 3.12(b) and (c) (2017).  In this particular case, viewing the appellant's entire length of service as one period of service would render the whole length of service as dishonorable, as the appellant was dishonorably discharged with a complete discharge in November 1974.  However, the Board is cognizant that while the September 2012 administrative decision found that the appellant had a conditional discharge on January 15, 1973, the decision did not explicitly find that the appellant's entire length of service from February 1972 to November 1974 is to be considered one period of service with a dishonorable discharge and, therefore, entirely a bar to VA compensation, citing 38 C.F.R. § 3.12 (d)(1).  The RO did not address the dishonorable discharge by reason of a sentence by a general court martial under the provisions of 38 C.F.R. § 3.12 (c)(2).  Rather, the RO made the explicit determination regarding the character of service only for the period from January 16, 1973 to November 1974 (dishonorable), albeit the RO certainly indicated it is all to be treated as one period of dishonorable service.  Nevertheless, the RO continued to develop and adjudicate the claim on the merits. 

Regardless as to whether the appellant's service from February 1972 to January 15, 1973 should be considered dishonorable due to a conditional discharge and sentence by a general court marital, the Board notes that entitlement to service connection for a skin disability is otherwise not shown on the merits relating to this period, as explained below.  Therefore, the Board need not unreasonably delay a final decision on the appeal by remanding for the AOJ to address the character of service from February 1972 to January 15, 1973.

Regarding his alleged herbicide exposure, a veteran who "during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).

In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides for presumptive service connection for certain listed diseases, including chloracne or other acneform disease consistent with chloracne.

There is no evidence indicating that the appellant served in Vietnam or any location outside the continental United States.  Following initial training, he served in an engineering battalion at Fort Benning, Georgia.  Rather, his contention is that he handled packages and equipment that returned from Vietnam, and from wearing uniforms he asserts were worn by soldiers in Vietnam and never washed.  Therefore, herbicide exposure may not be presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  He may nevertheless prove actual exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168, 1193 (Fed. Cir. 2008).  

In this case, however, the Board finds that the preponderance of the evidence is against finding actual exposure to herbicides due to the appellant's supply duties involving handling equipment or packages (outside of the Republic of Vietnam), or due to wearing a dirty uniform that he asserts was worn in Vietnam.  The appellant has not shown with any detail or specificity how he identified specific exposure to herbicides.  Rather, his assertion is more in the nature of pure speculation, if not incredulous, and therefore carries no probative value.  

With regard to whether the appellant otherwise has a skin disability related to his first period of service from February 1972 to January 15, 1973, his service treatment records are silent for any symptoms, diagnoses or treatment for skin disorders during this period of time.  The appellant did receive treatment for acute symptoms in January and May 1974 for keratosis or mild acne and dry skin. Clinicians advised cleaning with soap and hot water and the use of lotion.  These episodes were during a period of dishonorable service.  The appellant denied any history of skin disorders at the time of discharge.

Post-service, the first record of complaint of any skin problems are April 2007 records from Abbeville County Memorial Hospital that shows the appellant reported an itchy rash on his lower legs and groin for three weeks.  Examination revealed very dry skin on his lower extremities, and an eczematous rash was noted.  An impression of eczema/xerosis was recorded, with a plan to use Eucerin moisturizing cream over steroid cream.  See Private treatment records, received October 2012 at p.3 of 7.

A January 2012 record from UCMAC Free Medical Clinic shows the appellant reported his skin burns after showering and drying off with a towel.  See Private treatment records, received November 2012 at p. 10 of 19.  He reported symptoms for 40 years.  He also reported dry skin on his legs, that lotion provides no relief, and that his sweat burns.  He was diagnosed with dry skin, and a plan was noted to use moisturizer and Benadryl.

An April 2012 record from UCMAC Free Medical Clinic shows diagnosed skin lesions/blisters with purulent secretions on his feet.  See Private treatment records, received November 2012 at p.9 of 19.

A June 2012 record from UCMAC Free Medical Clinic shows a diagnosed rash on the feet, back, and scalp, and it was noted that some blisters had resolved.  See Private treatment records, received November 2012 at p.5 of 19.

An August 2013 VA dermatology record shows the appellant reported his skin itches and stings after he showers for six to seven minutes, then resolves.  He denied any rashes or hives with exposure to water.  He reported moisturizer has no effect, but Benadryl was helpful.  He reported symptoms for 40+ years.  Examination revealed no dermatitis.  The dermatologist noted a diagnosis of aquagenic pruritus of unknown etiology.  The dermatologist noted that aquagenic pruritus has been reported in polycythemia vera, but that it was unlikely because the appellant's CBC was normal and he reported a 40-year history of symptoms.

The appellant was afforded a VA examinations in December 2012 and July 2014.

The December 2012 VA examination report shows the appellant had no acne or rash on examination.  No active skin condition was found at that time.

The July 2014 VA examination report shows the appellant reported different skin conditions - acne, dry skin, and boils, that can occur on face and hands and lower legs.  He reported he uses Vaseline on his legs and baby oil on his body, and that he is prescribed Benadryl for the itching, which is the worst symptom.  The examiner noted the appellant experiences urticaria in that he itches right after stepping out of the shower or when he sweats.  Examination revealed a small papule on the forehead, legs with dry darkened scaly macules, and hands with small dry areas.  The examiner recorded diagnoses of acne and dry skin-dermatitis.  The examiner opined it is not related to the appellant's service, reasoning the folliculitis for which he was treated in service resolved, and his separation examination shows that examination of his skin was normal.

As noted above, the appellant's service from January 16, 1973 to November 1974 was dishonorable and, therefore, the character of discharge serves as a bar to VA compensation for this period.  With regard to the July 2014 VA examiner's notation of folliculitis in service, however, the Board wishes to note for background purposes that a January 1974 service dermatology record shows diagnosed keratosis pilaris vs acne, and a May 1974 record shows diagnosed dry skin.  See STRs at p.3, 5, and 7 of 46.

In light of the above evidence of record, the Board finds that the preponderance of the evidence is against finding that the appellant has a skin disability that is related to his active service from February 1972 to January 15, 1973.  As shown above, there is no record of complaint of any skin problems during this first period of service.  Rather, his only skin complaints occurred during the second period of service from which he was dishonorably discharged.  Also, there is no medical evidence tending to etiologically link the appellant's skin condition to his first period of active service.  

While the Board acknowledges that the appellant has reported to clinicians a 40-year history of symptoms, the Board finds that the mere transcription of his lay history by a physician does not transform it into medical evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  The Board adds that in April 2007, the appellant reported a three-week history, which tends to discredit his subsequent reports of a 40-year history of symptoms.

Therefore, in summary, the Board concludes that service connection for a skin disability is not warranted, and may not be presumed; as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).



ORDER

Service connection for a skin disability is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


